Rehearing denied September 14, 1926.                       ON PETITION FOR REHEARING.                             (248 P. 1095.)
5. Tisha Belle Jenkins, by her attorney, has filed a motion for rehearing, for the purpose of modifying the divorce decree "by setting aside to the plaintiff-appellant" her dwelling-house.
The petitioner cites us to no authority and points to no pleading authorizing any such modification of the decree. In the pleadings on file no reference is made to any real property owned by her, and the divorce decree was awarded to Thomas E. Jenkins, the husband. Our statute provides:
"Whenever a marriage shall be declared void or dissolved, the party at whose prayer such decree shall be made shall in all cases be entitled to the undivided third part of his or her individual right in fee of the whole of the real estate owned by the other at the time of such decree, in addition to the further decree for maintenance provided for in section 513; and it shall be the duty of the court in all such cases to enter a decree in accordance with this provision." Or. L., § 511. *Page 297 
See, also, Wetmore v. Wetmore, 5 Or. 469; Huffman v.Huffman, 47 Or. 610 (86 P. 593, 114 Am.St. Rep. 943).
The petition will be denied.
REHEARING DENIED.
RAND, J., being absent, did not participate in this opinion.